Citation Nr: 0123220	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-19 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from August 1985 to April 
1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs Phoenix, Arizona, Regional 
Office (VARO) that granted service connection for the post-
operative residuals of a left knee injury and for 
hemorrhoids, and rated both disabilities as 10 percent 
disabling.  The rating decision also denied service 
connection for PUD.  A July 1996 Board decision denied an 
increased rating for the left knee disorder but remanded the 
issues of an increased rating for hemorrhoids and service 
connection for PUD, as did a Board remand in August 1998.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was signed into 
law.  Being effective November 9, 2000, this liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, to implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
That portion of the regulations applicable in this case were 
made effective retroactively to November 9, 2000.  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The case was remanded by the Board in 1998 because, although 
the veteran had declined certain invasive upper 
gastrointestinal (UGI) tests, the 1996 remand had requested a 
noninvasive UGI X-ray series which was not conducted.  The 
1998 remand noted that if the veteran declined further 
testing, the examiner should nonetheless render a medical 
opinion based on the record.  This is in keeping with the 
VCAA which requires that a medical opinion be obtained if 
there is a reasonable possibility of substantiating the 
claim.  As noted in the 1996 remand, there are service 
medical records (SMRs) indicating the possible existence of a 
duodenal ucler.  

Here, there is an undated written notation by RO personnel 
indicating that a March 8, 2001 Report of Contact with the 
veteran (which indicates that he did not wish to undergo a 
UGI X-ray series) was read over the phone to a Member of the 
Board who was not involved in this case and that Member had 
felt that there had been compliance with the 1998 remand.  

However, that Board Member not only was not involved with 
this case but did not have the claim file available for 
review prior to that phone conversation.  There is also no 
indication that the requirements of the 1998 remand were made 
known.  That remand specifically stated that: 

If an active ulcer is not shown, [or if 
the veteran declines further diagnostic 
testing,] the examiner is requested to 
review the veteran's medical records and 
indicate whether the veteran has had an 
ulcer, in light of service medical 
records reporting a possible ulcer.  

However, an opinion was not obtained.  Also, at the January 
2001 VA hemorrhoid examination the veteran declined to 
undergo a flexible sigmoidoscopy but that examination did not 
include serology testing and did not indicate whether, as 
requested in the 1998 remand, there was any secondary anemia.  
Under the holding in Stegall v. West, 11 Vet. App. 268, 271 
(1998) a Board remand creates a right in the appellant to 
compliance with the terms of the remand.  Accordingly, the 
case must again be remanded for compliance with the 
instructions of the prior 1996 and 1998 remands.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment on any health care giver, VA or 
private who treated him for either peptic 
ulcer disease or hemorrhoids since 1993.  
He should be requested to sign the 
appropriate releases.  Thereafter, the RO 
should obtain copies of the records 
identified by the veteran that are not 
already associated with the claims 
folder.  Any records received should be 
associated with the claims folder.  

2.  The RO should afford the veteran a VA 
gastrointestinal examination to determine 
if he has a gastrointestinal disorder, to 
include peptic ulcer disease.  The 
examination should be performed by a VA 
gastroenterologist who has not previously 
examined the veteran.  The examination 
should include all appropriate tests and 
studies. The claims folder should be made 
available to the examiner for review 
prior to the examination.  The veteran 
should be afforded the opportunity to 
submit to an upper gastrointestinal 
series to determine the existence of an 
ulcer.  He is informed that such testing 
is noninvasive.  If the veteran declines 
further diagnostic testing, the examiner 
is requested to review the veteran's 
medical records and indicate whether it 
is more probable than not that the 
veteran has had an ulcer, in light of 
service medical records reporting a 
possible ulcer.  Any opinion should be 
supported by a complete rationale.  If 
the examiner is unable to arrive at a 
conclusion, it should be so stated.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim. 

3.  The RO should also afford the veteran 
a VA examination for evaluation of the 
service-connected hemorrhoids.  All 
indicated tests and studies, including 
serology series, should be performed.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to describe the hemorrhoids 
and comment on their size, whether they 
are thrombotic, and whether there is 
evidence of persistent bleeding or 
fissures.  The examiner should also 
determine whether the veteran has 
secondary anemia.  All findings should be 
reported in detail.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and VA promulgated 
regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied, to include contacting the 
appellant and requesting that he provide 
as much information as possible 
concerning all postservice private and VA 
treatment, evaluation, observation, and 
hospitalization for PUD and hemorrhoids 
since discharge from active service.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

